The taxes levied against the west half of the southeast quarter of section thirteen, township twelve south, range twenty-one east, Boise Meridian, for the year 1920 became delinquent. Redemption not having been made, the lands were deeded to Cassia County by the tax collector, and, in 1926, conveyed by the county to respondent. Taxes levied for 1922 also became delinquent and the tax collector was about to make the county a deed for the land on account of delinquent taxes for the latter year when he was enjoined from so doing, and title to the land was quieted against the county.
The controlling question is whether the purchaser acquired the property free and clear of any lien for taxes levied subsequently to 1920 and prior to the conveyance, and was answered by this court, in the negative in the very recent decision in Larson v. Gilderoy, 45 Idaho 764, 267 P. 234, which, it is proper to state, was announced after this cause was decided by the trial court.
Judgment reversed. Costs to appellants.
Budge, C.J., and Givens, J., concur.
Adair, D.J., dissents. *Page 682